—Application by the appellant for a writ of error coram nobis to vacate, on the *453ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 6, 1978 (People v Allen, 61 AD2d 1141), affirming a judgment of the County Court, Suffolk County, rendered June 18, 1976.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, Acting P.J., Santucci, Feuerstein and O’Brien, JJ., concur.